Beasley, Judge,
concurring specially.
I concur in the judgment because, if defendant waived the right to be tried by a jury which did not contain jurors who had just found him guilty of other charges, then he was deprived of effective assistance of counsel. Insofar as that was not urged by appellate counsel, this case fits within that category of “exceptional circumstances” contemplated in Almond v. State, 180 Ga. App. 475, 480 (349 SE2d 482) (1986), which the majority identifies. An impartial jury is the heart of a fair trial.
I am authorized to state that Judge Cooper joins in this special concurrence.